UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-26659 Move, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 95-4438337 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 910 East Hamilton Avenue Campbell, California (Zip Code) (Address of Principal Executive Offices) (805) 557-2300 (Registrant’s Telephone Number, including Area Code) (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ At August 3, 2011, the registrant had160,150,709 shares of its common stock outstanding. 1 INDEX Page PART I — FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at June 30, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Six Months ended June 30, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2011 and 2010 (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II — OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. [Removed and Reserved] 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 Move®, REALTOR.com®, Top Producer®, and Moving.com™ are our trademarks or are exclusively licensed to us. This quarterly report on Form 10-Q contains trademarks of other companies and organizations. REALTOR® is a registered collective membership mark that may be used only by real estate professionals who are members of the National Association of REALTORS® and subscribe to its code of ethics. 2 PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements MOVE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (In thousands) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Other current assets Total current assets Property and equipment, net Investment in unconsolidated joint ventures Goodwill, net Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Other non-current liabilities Total liabilities Commitments and contingencies (see note 13) Series B convertible preferred stock Stockholders’ equity: Series A convertible preferred stock — — Common stock Additional paid-in capital Accumulated other comprehensive income Accumulated deficit (2,042,783
